MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any                                FILED
court except for the purpose of establishing                         Apr 28 2017, 8:52 am
the defense of res judicata, collateral                                  CLERK
estoppel, or the law of the case.                                    Indiana Supreme Court
                                                                        Court of Appeals
                                                                          and Tax Court




ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Amy Karozos                                               Curtis T. Hill, Jr.
Greenwood, Indiana                                        Attorney General of Indiana

                                                          Robert J. Henke
                                                          Abigail R. Recker
                                                          Deputy Attorneys General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Termination                          April 28, 2017
of the Parent-Child Relationship                          Court of Appeals Case No.
of C.D. & J.D. (Children) and                             49A02-1611-JT-2466
N.D. (Mother);                                            Appeal from the Marion Superior
                                                          Court
N.D. (Mother),                                            The Honorable Marilyn Moores,
Appellant-Respondent,                                     Judge
                                                          The Honorable Larry Bradley,
        v.                                                Magistrate
                                                          Trial Court Cause No.
The Indiana Department of                                 49D09-1605-JT-480
Child Services,                                           49D09-1605-JT-481

Appellee-Petitioner




Court of Appeals of Indiana | Memorandum Decision 49A02-1611-JT-2466 | April 28, 2017        Page 1 of 19
      May, Judge.


[1]   N.D. (“Mother”) appeals the termination of her parental rights to C.D. and

      J.D. (collectively, “Children”). She argues the evidence was insufficient to

      support termination. We affirm.



                                Facts and Procedural History
[2]   C.D. was born to Mother and E.B. 1 on January 21, 2014. Mother is diagnosed

      with schizophrenia and Post-Traumatic Stress Disorder (“PTSD”). In August

      2014, Mother took C.D. to Riley Children’s Hospital because C.D. had a mark

      under his eye. 2 The Department of Child Services (“DCS”) received a report on

      August 17, 2014, concerning Mother’s ability to care for C.D., alleging Mother

      was homeless and was not taking medication for her mental health diagnoses.


[3]   On August 18, 2014, Family Case Manager (“FCM”) Peter McCoskey

      completed an initial assessment of Mother and C.D. McCoskey spoke with

      Mother, a social worker at Riley Hospital, and a case manager from the shelter

      at which Mother had been staying. McCoskey learned Mother lost her bed at

      the shelter when she took C.D. to the hospital and “had no place to go,” (Tr. at

      40), because she did not make it back to the shelter before the cut-off time.




      1
          The alleged father of C.D. is E.B., who is believed to be deceased.
      2
          The record does not indicate how the “mark” under C.D.’s eye originated. (Tr. at 41.)


      Court of Appeals of Indiana | Memorandum Decision 49A02-1611-JT-2466 | April 28, 2017       Page 2 of 19
      Mother also informed McCoskey she had stopped attending her mental health

      treatment sessions at the beginning of August.


[4]   That same day, DCS removed C.D. from Mother’s care on an emergency basis

      and placed C.D. in foster care. Later that day, the juvenile court held an initial

      hearing on C.D.’s removal. The court found C.D. was “seriously endangered,”

      (Ex. 2), and it was in C.D.’s best interests to be removed from Mother’s care.

      The court granted DCS temporary wardship of C.D. and granted DCS

      permission to file a petition alleging C.D. was a Child in Need of Services

      (“CHINS”). The court appointed a Guardian Ad Litem (“GAL”) for C.D.

      DCS filed its petition alleging C.D. was a CHINS under Cause Number 49D09-

      1408-JC-1764 (“Cause No. 1764”).


[5]   On October 21, 2014, the court held a fact-finding hearing on DCS’s CHINS

      petition. Mother’s counsel, DCS’s counsel, C.D.’s GAL, C.D.’s maternal

      grandmother (“Grandmother”), 3 and Grandmother’s counsel appeared.

      Grandmother requested C.D. be placed in her care. Mother failed to appear,

      but Mother’s attorney stated Mother objected to C.D.’s placement with

      Grandmother, and counsel requested a continuance. The court granted the

      continuance and ordered DCS to investigate placing C.D. with Grandmother.




      3
       We note the record refers to “grandparents” and “grandmother” interchangeably. Based on context in the
      record, we infer the trial court’s reference to “grandparents” is to Grandmother and her boyfriend. For
      clarity, we refer only to “Grandmother” in this opinion.

      Court of Appeals of Indiana | Memorandum Decision 49A02-1611-JT-2466 | April 28, 2017        Page 3 of 19
[6]   On October 28, 2014, the court held the continued fact-finding hearing and

      adjudicated C.D. a CHINS. Mother appeared and objected to C.D.’s

      placement with Grandmother, alleging “she ha[d] safety issues” with

      Grandmother. (Ex. 9.) The court ordered C.D. remain in his foster care

      placement and not be placed with Grandmother. The court also entered a

      parental participation order requiring Mother to engage in a homebased

      counseling program, all family members actively participate in the homebased

      counseling, and Mother meet all personal medical and mental health needs in a

      timely and complete manner. Specifically, the court ordered Mother to follow

      all directions of her nurses and doctors, attend all appointments, and properly

      take all medications prescribed to her. The court authorized Mother to have

      more parenting time pending recommendations from service providers.


[7]   In November 2014, Mother obtained an apartment of her own with support

      from Midtown Community Mental Health Center. On December 19, 2014,

      Mother filed a motion requesting C.D. be placed in Grandmother’s care. The

      court set a hearing on Mother’s motion for January 20, 2015. At the January

      20 hearing, Mother withdrew her request and indicated she no longer wished to

      have C.D. placed with Grandmother. The court ordered C.D.’s placement in

      foster care continue.


[8]   On February 17, 2015, the court held a periodic review hearing. Mother and

      her attorney requested DCS refer a new homebased provider because Mother

      was having conflicts with her current homebased provider. The court ordered

      DCS to make a new referral for Mother’s homebased provider and to continue

      Court of Appeals of Indiana | Memorandum Decision 49A02-1611-JT-2466 | April 28, 2017   Page 4 of 19
       supervised parenting time. The court further ordered DCS to make referrals for

       services for Mother’s boyfriend, J.M. (“Boyfriend”), if he was willing to

       participate.


[9]    On May 19, 2015, Mother filed a motion to have C.D. placed with

       Grandmother. On May 26, 2015, the court held a periodic review hearing. At

       the hearing, Mother reaffirmed her request for C.D. to be placed with

       Grandmother. The court ordered for C.D.’s continued placement in his current

       foster care, but authorized C.D.’s “transition into [Grandmother’s] home

       pending positive recommendations” by service providers. (Ex. 14.)


[10]   On July 31, 2015, Mother gave birth to J.D. 4 When J.D. was born, Mother had

       not completed any services required by the court for C.D. to return to her care

       under Cause No. 1764. Mother also was not successfully engaging in visitation

       services. Thus, on August 5, 2015, DCS removed J.D. from Mother’s care and

       placed him in foster care, citing Mother’s inability, refusal, and neglect. That

       same day, the court held a hearing on J.D.’s removal. The court granted DCS

       permission to file a CHINS petition, granted DCS temporary wardship of J.D.,

       and appointed a GAL for J.D. DCS filed its petition alleging J.D. was a

       CHINS under Cause Number 49D01-1508-JC-2371 (“Cause No. 2371”).




       4
        Boyfriend is the alleged father of J.D., but the record does not indicate his paternity was ever established.
       As he was never made a party to these proceedings involving J.D., Boyfriend is not part of this appeal.

       Court of Appeals of Indiana | Memorandum Decision 49A02-1611-JT-2466 | April 28, 2017               Page 5 of 19
[11]   On August 11, 2015, the court held a permanency hearing for C.D. under

       Cause No. 1764. The court noted Mother had not seen C.D. since December

       2014 and Mother previously had indicated “she did not want [C.D.]” (Ex. 20.)

       DCS nevertheless recommended the plan for C.D. remain reunification, “not

       because of any progress that Mother ha[d] made,” but so J.D. and C.D. would

       “be on a similar ‘track.’” (Id.) The court noted “Mother [had] shown some

       renewed motivation” since J.D. was born, (id.), and ordered the permanency

       plan remain reunification.


[12]   On September 28, 2015, Mother filed a motion to have J.D. placed with

       Grandmother. On September 29, 2015, the court held a dispositional hearing

       for J.D. The court adjudicated J.D. a CHINS and ordered for him to remain in

       his current foster care placement. The court denied Mother’s request to have

       J.D. placed with Grandmother because of allegations Mother had made to DCS

       about Grandmother sexually abusing C.D., 5 but it authorized Grandmother to

       have supervised visitation with J.D. The court also entered a parental

       participation decree ordering Mother and Boyfriend to engage in homebased

       therapy, homebased case management, and domestic violence services. The

       court further ordered Mother to complete a psychological evaluation.




       5
        Mother made numerous allegations of abuse against Grandmother throughout this CHINS case. None of
       the allegations were substantiated. At the termination hearing, Mother testified her allegations were not true
       and she made up allegations about Grandmother “to get back at [Grandmother]” because she thought
       Grandmother “was against [her].” (Tr. at 20.)

       Court of Appeals of Indiana | Memorandum Decision 49A02-1611-JT-2466 | April 28, 2017             Page 6 of 19
[13]   On November 4, 2015, DCS filed a motion to suspend all visitation between

       Grandmother and Children based on Mother’s continued allegations of abuse

       by Grandmother. On November 12, 2015, the court suspended visitation

       between Children and Grandmother.


[14]   On December 1, 2015, the court held a periodic review hearing for both

       Children. Children were in foster care. Mother’s counsel indicated Mother

       was attending domestic violence classes and counseling. Mother again noted

       her “concerns with [Children] being placed with [Grandmother],” citing a

       “previous molest.” (Ex. 27.) The court continued Children in their foster care

       placement and continued the suspension of visitation between Children and

       Grandmother. The permanency plan remained reunification.


[15]   On March 15, 2016, the court held a review hearing. Mother’s counsel reported

       Mother “felt she was [not] getting anywhere” with her homebased service

       providers, and counsel requested Mother be provided a new case manager.

       (Ex. 28.) Mother requested “[J.D.] be placed with her and [C.D.] be placed

       with [Grandmother],” but that if J.D. could not be placed with Mother, Mother

       requested J.D. also be placed with Grandmother. (Id.) The court denied

       Mother’s requests and ordered Children remain in foster care. The court

       ordered parties to meet and discuss permanency issues, and it scheduled a

       permanency hearing for April 19, 2016.


[16]   Mother appeared for that permanency hearing, but Boyfriend failed to appear.

       The court made the following findings:


       Court of Appeals of Indiana | Memorandum Decision 49A02-1611-JT-2466 | April 28, 2017   Page 7 of 19
            1) This matter has been open since August of 2014 for [C.D.]
               and August of 2015 for [J.D.] and no service provider has
               recommended that these children be placed into the care of
               Mother or [Boyfriend].


            2) Mother has not completed her homebased case
               management and has not been adequately addressing her
               mental health needs.


            3) Mother last visited with the children on January 8, 2016
               despite being offered multiple options.


            4) [Boyfriend] is not participating in any services and his
               current whereabouts are unknown.


            5) Neither parent has fully enhanced their ability to parent
               and while some progress has been made to achieve a
               successful reunification, it is not sufficient enough to merit
               keeping the plan reunification.


            6) The children are in foster care and that care provider is
               willing to adopt.


            7) The best interests of these children require a change in
               plan to adoption.


(Ex. 29.) The court further found DCS made “extensive efforts” to provide

Mother and Boyfriend with services to assist them in addressing their issues,

(id.), but Mother and Boyfriend failed to meaningfully engage with any service

provider or address their issues “in any manner” to act in Children’s best

interests. (Id.) The court changed the permanency plan for Children to


Court of Appeals of Indiana | Memorandum Decision 49A02-1611-JT-2466 | April 28, 2017   Page 8 of 19
       adoption. The court scheduled a permanency review hearing for August 9,

       2016.


[17]   In May 2016, Mother moved in with Grandmother, and she continued living

       there for the remainder of the case. On May 12, 2016, DCS filed its petition to

       terminate Mother’s parental rights. On September 28, 2016, the trial court held

       a termination hearing. The court heard thorough testimony from Mother,

       Grandmother, FCM McCoskey, FCM Elizabeth Benitez, FCM Jennifer Hart,

       FCM Jen Blevins, FCM Joycelynn Harrell, and Children’s GAL. On October

       5, 2016, the trial court terminated Mother’s parental rights to Children.



                                  Discussion and Decision
[18]   “The Fourteenth Amendment to the United States Constitution protects the

       traditional right of parents to establish a home and raise their children.” In re

       G.Y., 904 N.E.2d 1257, 1259 (Ind. 2009), reh’g denied. To terminate a parent’s

       rights, the State must file a petition in accordance with Indiana Code Section

       31-35-2-4 and then prove the allegations therein by clear and convincing

       evidence. Id. at 1260-61. If the court finds the allegations in the petition are

       true, it must terminate the parent-child relationship. Ind. Code § 31-35-2-8; In

       re N.G., 51 N.E.3d 1167, 1170 (Ind. 2016).


[19]   A petition to terminate the parent-child relationship must allege:


               (A) that one (1) of the following is true:



       Court of Appeals of Indiana | Memorandum Decision 49A02-1611-JT-2466 | April 28, 2017   Page 9 of 19
                        (i)     The child has been removed from the parent for at least six
                                (6) months under a dispositional decree.

                        (ii)    A court has entered a finding under IC 31-34-21-5.6 that
                                reasonable efforts for family preservation or reunification
                                are not required, including a description of the court’s
                                finding, the date of the finding, and the manner in which
                                the finding was made.

                        (iii)   The child has been removed from the parent and has been
                                under the supervision of a local office or probation
                                department for at least fifteen (15) months of the most
                                recent twenty-two (22) months, beginning with the date the
                                child is removed from the home as a result of the child
                                being alleged to be a child in need of services or a
                                delinquent child;

               (B) that one (1) of the following is true:


                        (i)     There is a reasonable probability that the conditions that
                                resulted in the child’s removal or the reasons for placement
                                outside the home of the parents will not be remedied.

                        (ii)    There is a reasonable probability that the continuation of
                                the parent-child relationship poses a threat to the well-being
                                of the child.

                        (iii)   The child has, on two (2) separate occasions, been
                                adjudicated a child in need of services;

               (C) that termination is in the best interests of the child; and


               (D) that there is a satisfactory plan for the care and treatment of the
               child.

       Ind. Code § 31-35-2-4(b)(2). The trial court must enter findings of fact to

       support each of its conclusions as to those allegations. Ind. Code § 31-35-2-8(c).


[20]   We review termination of parental rights with great deference. In re K.S., D.S.,

       & B.G., 750 N.E.2d 832, 836 (Ind. Ct. App. 2001). We will not reweigh
       Court of Appeals of Indiana | Memorandum Decision 49A02-1611-JT-2466 | April 28, 2017   Page 10 of 19
       evidence or judge credibility of witnesses. In re D.D., 804 N.E.2d 258, 265 (Ind.

       Ct. App. 2004), trans. denied. Instead, we consider only the evidence and

       reasonable inferences most favorable to the judgment. Id. We apply a two-

       tiered standard of review: we determine first whether the evidence clearly and

       convincingly supports the findings, and second whether the findings clearly and

       convincingly support the conclusions. In re E.M., 4 N.E.3d 636, 642 (Ind.

       2014). However, where a party challenges the judgment but does not challenge

       the findings of fact as unsupported by the evidence, we look only to the findings

       to determine whether they support the judgment. Smith v. Miller Builders, Inc.,

       741 N.E.2d 731, 734 (Ind. Ct. App. 2000). We will set aside a judgment

       terminating a parent’s rights only if it is clearly erroneous. In re L.S., 717
N.E.2d 204, 208 (Ind. Ct. App. 1999), reh’g denied, trans. denied, cert. denied 534
U.S. 1161 (2002).


[21]   Mother challenges the court’s conclusion under subsection (B) that there was a

       reasonable probability the continuation of the parent-child relationship poses a

       threat to the well-being of the child. 6 In concluding continuation of the parent-




       6
        In her Reply Brief, Mother argues she “[does] not concede the sufficiency of any of the other required
       elements” in her Appellant’s Brief, but merely “raised her strongest arguments[.]” (Appellant’s Reply Br. at
       5.) However, Mother fails to make any specific arguments challenging the trial court’s conclusions the
       Children had been removed from Mother’s care for the requisite time period under subsection (A),
       termination is in the best interests of Children under subsection (C), or there was a satisfactory plan for care
       and treatment of the Children under subsection (D). Therefore, to the extent Mother challenges the
       sufficiency of the trial court’s conclusions under subsections (A), (C), or (D), we hold she waived these
       arguments on appeal because she failed to support them with a cogent argument. See In re A.D.S. v. Ind. Dep’t
       of Child Servs., 987 N.E.2d 1150, 1156 n.4 (Ind. Ct. App. 2013) (finding elements of Ind. Code § 31-35-2-
       4(b)(2) waived where appellant failed to make cogent argument), trans. denied.

       Court of Appeals of Indiana | Memorandum Decision 49A02-1611-JT-2466 | April 28, 2017             Page 11 of 19
child relationship posed a threat to Children’s well-being, the trial court stated

“the children’s safety would be questionable if placed with their mother due to

lack of interest, lack of parenting skills, and failure to adequately address

domestic violence issues.” (App. Vol. II at 26.) In support of this conclusion,

the court made the following findings:

        14. The parenting time referral could be up to ten hours per
        week. When she does participate in visits, [Mother] has limited
        the time to two hours or less.


        15. Although she has repeatedly been offered more parenting
        time and chances to make up missed visits, [Mother] has
        responded that more than two hours is too much and the IDCS
        should be able to tell in two hours whether she can parent.


        16. [Mother] has only attended twelve visits with her children
        during the 2016 calendar year. She has told her parenting time
        supervisor that she has other things to do and has important
        appointments. She has missed visits, or left early, to watch a
        television show.


        17. [Mother] was not open to suggestions or direction during
        parenting time.


                                              *****


        19. [Mother] suffers from a diagnosis of [PTSD] and Paranoid
        Schizophrenia. She appears to be taking her medications but has
        admitted to the family case manager and at a team meeting of
        going off and on them during the CHINS case. She is to receive
        therapy and medication through Midtown Mental Health but



Court of Appeals of Indiana | Memorandum Decision 49A02-1611-JT-2466 | April 28, 2017   Page 12 of 19
               [Mother] has retracted her consent to release of information to
               verify compliance. She refused another type of therapy referral.


               20. [Mother] admitted on multiple occasions that there was
               domestic violence in her home and parenting time was moved
               from in-home to an agency due to safety concerns.


               21. A domestic violence referral was made three times.
               [Mother] commenced a twenty-six week program twice but did
               not complete one.


                                                    *****


               23. At the time of trial in this matter, [Mother] was residing with
               her mother and her mother’s boyfriend in a two-bedroom home.
               She had an apartment on her own from November of 2014 to
               May of 2016.


               24. [Grandmother] would be some support but there are
               concerns regarding the unstable relationship between [Mother]
               and [Grandmother]. Throughout the CHINS case [Mother] has
               gone back and forth on having the children placed with her
               mother and the granting of Grandmother visitation.


       (Id.)


[22]   These findings are supported by the evidence. Benitez, who was Mother’s visit

       supervisor from August 2014 through October 2014, testified she and Mother

       “didn’t make any progress” in their time together. (Tr. at 44.) As a result of

       Mother’s frequent cancellations and no-shows, Benitez was forced to close her

       case with Mother in October 2014.


       Court of Appeals of Indiana | Memorandum Decision 49A02-1611-JT-2466 | April 28, 2017   Page 13 of 19
[23]   FCM Harrell, who was assigned to this case in September 2015, also testified

       regarding Mother’s failure to make progress in parental visits. Harrell testified

       Mother was allowed eight to ten hours of parenting time a week and could

       “split that eight to ten hours up however she want[ed].” (Id. at 62.) However,

       Harrell testified Mother “visit[ed] once a week when she [did] not cancel,” (id.),

       and then only for “about two hours.” (Id.) Harrell indicated Mother gave

       various excuses for canceling, including on a couple of occasions, wanting to

       watch her “favorite show” instead of visiting. (Id.)


[24]   Harrell also indicated Mother became upset at parenting visits when Harrell

       gave Mother suggestions on parenting, and Mother would often “end the visit.”

       (Id. at 62-63.) Mother had even preemptively canceled parenting visits on the

       basis “she didn’t want to get into an argument with [Harrell].” (Id. at 63.)

       Other reasons Mother had given for cancelling include needing to take care of

       Grandmother because she is “older,” (id.), being “tired from taking her

       medication,” (id.), and having other “important appointments.” (Id.) Harrell

       further testified Mother was “distracted at times during the visits” in contrast to

       Children, who were very active. (Id. at 67.) In total, Harrell testified Mother

       attended only twelve visits with Children in 2016. Harrell opined she would

       “want to see that [Mother] is able to have longer visit times with [Children] and

       be able to manage [Children] the entire visit without [Harrell] having to

       intervene” before Children could return to Mother’s care. (Id. at 77.)


[25]   The court’s finding of safety concerns are further supported by FCM Blevins’

       testimony. Blevins, like Harrell, testified Mother “was having problems making

       Court of Appeals of Indiana | Memorandum Decision 49A02-1611-JT-2466 | April 28, 2017   Page 14 of 19
       it to the assigned visitation times at the same time every week and seemed to

       always have an urgent issue pop up in the two hours per week or less that she

       visited.” (Id. at 81.) Mother admitted to Blevins she was “off and on her

       medication” for her PTSD and schizophrenia, (id. at 82), and Mother admitted

       to Blevins that domestic violence occurred with Boyfriend. Blevins stated on

       one occasion, she heard what sounded like domestic violence occurring on a

       voicemail Mother left Blevins. Blevins described the voicemail containing

       “screaming and saying no,” (id.), “banging,” (id.), and “some kind of physical

       altercation.” (Id.) The trial court noted that, while Mother was referred to

       domestic violence programs, she never completed any.


[26]   Blevins testified “[Mother] has never progressed enough with her supervised

       parenting time to go to unsupervised parenting time. She’s actually probably

       regressed a little bit.” (Id. at 83.) Blevins indicated Mother regressed because

       “she’s gone backwards in the amount of time that she spends with the children

       and with her interaction with the children.” (Id.) Blevins further indicated she,

       the Children’s GAL, and Harrell met with Mother at one point “to talk her into

       [participating in] more parenting time[,]” but Mother “maintained that [they]

       should be able to tell if she was a good parent within that two hours” she was

       already attending, and “anything more than two hours [was] too much for her.”

       (Id.) Blevins described Mother as being “erratic and more emotional” when she

       was off her medication. (Id. at 84.) Ultimately, Blevins asked the court to

       terminate the parent-child relationship between Mother and Children because

       she “[did not] feel that [Mother] can parent the children.” (Id. at 85.)

       Court of Appeals of Indiana | Memorandum Decision 49A02-1611-JT-2466 | April 28, 2017   Page 15 of 19
[27]   As the trial court found, the evidence indicates returning to Mother’s care

       would pose grave concerns for Children’s safety and well-being. Indeed, if

       Children were placed back into Mother’s care, they would be living in

       Grandmother’s home with Mother, Grandmother, and Grandmother’s

       boyfriend. Blevins specifically indicated she was concerned Mother “would

       continue to engage in domestic violence, would continue to have instability

       with her mental health, and continue to have instability with her relationship

       with [Grandmother].” (Id.) Blevins testified she did not believe it was safe for

       Children to be living with Mother in Grandmother’s home given the allegations

       Mother had made on several occasions regarding Grandmother molesting her

       and C.D. Blevins noted how Mother had been inconsistent with her allegations

       against Grandmother, changing her story “every couple of months for the

       duration of the case.” (Id. at 86.) Blevins noted Mother’s allegation that

       Grandmother molested Mother and C.D., followed by Mother’s statement she

       “forgave her mother for doing that and then she wanted [Children] placed with

       [Grandmother],” then Mother’s statement that “nothing happened and she

       lied” about the whole thing. (Id.)


[28]   We note that, at the termination hearing, Mother testified her allegations

       against Grandmother were not true and she made up the allegations “to get

       back at” Grandmother because she thought Grandmother “was against her.”

       (Id. at 20.) The record does not reflect the trial court’s conclusion as to the

       veracity of Mother’s allegations, and we will not endeavor to judge Mother’s

       credibility. See In re D.J. v. Indiana Dep’t of Child Servs., 68 N.E.3d 574, 577-78


       Court of Appeals of Indiana | Memorandum Decision 49A02-1611-JT-2466 | April 28, 2017   Page 16 of 19
       (Ind. 2017) (appellate court does not reweigh evidence or judge witness

       credibility). However, as the trial court found, one thing is patently clear from

       the record: Mother has a seriously unstable relationship with Grandmother. In

       addition to her inconsistent allegations of abuse against Grandmother, Mother

       repeatedly filed and withdrew motions to have Children placed with

       Grandmother throughout the case. In light of the clear pattern of instability,

       the trial court was warranted in concluding returning to Mother’s care would

       pose serious safety concerns for Children.


[29]   Mother’s argument the trial court’s conclusion “is not supported by the

       evidence or findings,” (Appellant’s Br. at 20), is without merit. Mother asserts

       “DCS did not present evidence that showed a lack of parenting skills,” (id.),

       pointing to testimony from DCS family case managers that she “demonstrate[d]

       basic parenting knowledge,” (Tr. at 44), “appropriately discipline[d] or

       redirect[ed] [Children] when necessary,” (id. at 56), and was “nurturing.” (Id.

       at 69.)


[30]   However, where Mother cites DCS’s testimony discussing Mother’s positive

       attributes, she omits accompanying DCS testimony regarding her failure to

       make progress. For example, Benitez’s testimony, when read as a whole, states

       Mother “was able to demonstrate basic knowledge, um and uh [sic] she did

       some bonding activities. But visits were infrequent due to a lot of cancellations

       and no shows.” (Id. at 44.) Additionally, while Hart testified she observed

       Mother “appropriately discipline and redirect” Children, Hart also discussed

       having to move parenting visitations from Mother’s home to the DCS offices

       Court of Appeals of Indiana | Memorandum Decision 49A02-1611-JT-2466 | April 28, 2017   Page 17 of 19
       for Children’s safety because Mother reported verbal altercations with

       Boyfriend. Lastly, Harrell acknowledged “when [Mother] is there with

       [Children], she is nurturing with them,” but noted if she suggested anything to

       Mother, Mother would “become very upset” and end visits early. (Id. at 69-70.)

       In light of all these facts, the evidence supports the trial court’s findings, and

       those findings support the conclusion that Children’s safety would be at risk in

       Mother’s care and, thus, continuation of the parent-child relationship posed a

       threat to Children’s well-being. 7 See In re K.S., 750 N.E.2d 832, 838 (Ind. Ct.

       App. 2001) (holding evidence and findings clearly supported conclusion

       continuation of parent-child relationship posed a threat to children’s well-

       being).



                                                  Conclusion
[31]   Mother’s lack of parenting skills, lack of interest in improving those skills, and

       failure to address domestic violence issues are clearly supported by the record.

       The court did not err in concluding there was a reasonable probability

       continuation of the parent-child relationship posed a threat to Children under




       7
        Because our legislature wrote subsection (B) in the disjunctive, a trial court needs to find only one of the
       three requirements established by clear and convincing evidence before terminating parental rights. In re L.S.,
       717 N.E.2d 204, 209 (Ind. Ct. App. 1999), reh’g denied, trans. denied, cert. denied 534 U.S. 1161 (2002).
       Nevertheless, we note the trial court found there was a reasonable probability both under subsection (B)(i) the
       conditions that resulted in Children’s removal or continued placement outside the home would not be
       remedied by Mother and under subsection (B)(ii) there was a reasonably probability the continuation of the
       parent-child relationship poses a threat to the well-being of Children. Mother challenges both conclusions.
       Because there is sufficient evidence continuation of the parent-child relationship poses a threat to the well-
       being of Children under (B)(ii), we need not address the court’s conclusion under (B)(i).



       Court of Appeals of Indiana | Memorandum Decision 49A02-1611-JT-2466 | April 28, 2017            Page 18 of 19
       Indiana Code Section 31-35-2-4(b)(2)(B)(ii). Accordingly, we affirm its decision

       to terminate Mother’s parental rights.


[32]   Affirmed.


       Najam, J., and Bailey, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1611-JT-2466 | April 28, 2017   Page 19 of 19